Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 1 of 8 PageID #: 139




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00313-GNS-CHL


 MARTICE N. MCRAE, et al.                                                            PLAINTIFFS


 v.


 LOUISVILLE-JEFFERSON COUNTY
 METRO GOVERNMENT, et al.                                                          DEFENDANTS



                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion to Dismiss (DN 6). The matter is

 ripe for adjudication. For the reasons stated below, the motion is GRANTED.

                                 I.      STATEMENT OF FACTS

        Plaintiffs Martice McRae (“McRae”) and Desmond Duncan (“Duncan”) are pretrial

 detainees housed by the Louisville Metro Department of Corrections (“LMDC”), which is a

 department of Louisville-Jefferson County Metro Government (“Louisville Metro”). (Compl. ¶¶

 1-2, 4-5, DN 1). The LMDC contracts with Trinity Services Group, Inc. (“Trinity”) to provide

 nutritional services for inmates of in its facility. (Compl. ¶ 6).

        McRae alleges that he received a food tray with his lunch and that when he ate his meal he

 bit into a piece of metal inside the food. (Compl. ¶ 13). McRae alleges that the metal caused a

 laceration inside his mouth and that he was later treated with pain medications by medical staff at

 LMDC for his injury. (Compl. ¶¶ 13-15). Similarly, Duncan alleges that when he received his

 food tray and attempted to eat his lunch, he bit down onto a piece of wood. (Compl. ¶ 18). Duncan
Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 2 of 8 PageID #: 140




 alleges that a portion of his tooth was broken off in the wood and he was directed to medical staff.

 (Compl. ¶ 18).

         Plaintiffs filed suit against Louisville Metro and Trinity both for violation of Section 1983

 and negligence. (Compl. ¶¶ 31-88). In addition, Plaintiffs assert claims against Trinity based on

 products liability and for violations of the Kentucky Food, Drug, and Cosmetic Act. (Compl. ¶¶

 89-104). Louisville Metro has moved to dismiss the claims asserted against it. (Def.’s Mot.

 Dismiss, DN 6).

                                 II.     STANDARD OF REVIEW

         In order to survive dismissal for failure to state a claim, “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint in the light

 most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

 M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

 F.3d 461, 466 (6th Cir.2009) (citations omitted)). “But the district court need not accept a ‘bare

 assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v.

 Tatum, 58 F.3d 1101, 1109 (6th Cir.1995)).




                                                    2
Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 3 of 8 PageID #: 141




                                        III.    DISCUSSION

        Defendant moved to dismiss Plaintiffs’ claims on multiple grounds.

        A.      Section 1983 Claim

        Louisville Metro asserts that Plaintiffs’ Section 1983 claim should be dismissed for failure

 to allege any constitutional violation. (Def.’s Mot. Dismiss 3). When analyzing a plaintiff’s

 Section 1983 claim against a municipality the court must determine: “(1) whether plaintiff’s harm

 was caused by a constitutional violation, and (2) if so, whether the [municipal government] is

 responsible for that violation.” Collins v. Harker Heights, 503 U.S. 115, 120 (1992) (citations

 omitted). But a [municipality] cannot be held liable absent an underlying constitutional violation.

 Burkey v. Hunter, 790 F. App’x 40, 41 (6th Cir. 2020). Here, although Plaintiffs are challenging

 their conditions of confinement, the parties dispute the standard used to determine “whether

 plaintiff’s harm was caused by a constitutional violation . . . .” Collins, 503 U.S. at 120.

        The Eighth Amendment Cruel and Unusual Punishment clause “places restraints on prison

 officials, who may not, for example, use excessive physical force against prisoners . . . [but it] also

 imposes duties on these officials, who must provide humane conditions of confinement. Farmer

 v. Brennan, 511 U.S. 825, 832-33 (1994) (internal citation omitted) (citations omitted). For

 example, “prison officials must ensure that inmates receive adequate food, clothing, shelter, and

 medical care . . . .” Id. When a convicted prisoner sues under Section 1983, the Eighth Amendment

 provides the underlying constitutional basis; but as the Eight Amendment only applies after

 conviction, the Due Process Clause of the Fourteenth Amendment incorporates the Eight

 Amendment protections for pretrial detainees, like the plaintiffs here. Winkler v. Madison Cty.,

 893 F.3d 877, 890 (6th Cir. 2018). Consistently, courts have “analyzed Fourteenth Amendment

 pretrial detainee claims and Eighth Amendment prisoner claims ‘under the same rubric.’”



                                                   3
Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 4 of 8 PageID #: 142




 Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (quoting Villegas v. Metro. Gov’t of Nashville,

 709 F.3d 563, 568 (6th Cir. 2013)).

        Traditionally, both excessive force and “conditions-of-confinement” claims brought under

 the Eight Amendment rubric have had an objective and subjective standard. For conditions of

 confinement claims, a plaintiff must prove that the jail acted with deliberate indifference. See,

 e.g., Wilson v. Williams, 961 F.3d 829, 839 (6th Cir. 2020). To satisfy the objective prong of the

 deliberate indifference standard, an inmate must show “that he is incarcerated under conditions

 posing a substantial risk of serious harm.” Id. at 840 (quoting Farmer, 511 U.S. at 834). Under

 the subjective prong, an official must subjectively “know[] of and disregard[] an excessive risk to

 inmate health or safety.” Id. (quoting Farmer, 511 U.S. at 837).

        Plaintiffs make no mention of a two-pronged analysis whatsoever. (Pls.’ Resp. Def.’s Mot.

 Dismiss 2, DN 11). Louisville Metro correctly asserts that because Plaintiffs’ claims relate to the

 conditions of their confinement, such claims “must be pled that ‘the failure to protect from risk of

 harm [was] objectively serious’ and that ‘the official acted with deliberate indifference to inmate

 health or safety.’” (Def.’s Reply Mot. Dismiss 2, DN 12 (quoting Mingus v. Butler, 591 F.3d 474,

 480 (6th Cir. 2010))). Plaintiffs assert “the condition of foreign objects regularly being found in

 inmate food trays was evidence that the quality of the food was not maintained at a reasonable

 level, but rather was below a minimally adequate level, constituting a constitutional violation.”

 (Pls.’ Resp. Def.’s Mot. Dismiss 2-3).

        The objective component of an Eighth Amendment claim is “contextual and responsive to

 ‘contemporary standards of decency.’” Hudson v. McMillian, 503 U.S. 1, 8 (1992) (quoting

 Estelle v. Gamble, 429 U.S. 97, 103 (1976)). But “extreme deprivations are required to make out

 a conditions-of-confinement claim.” Id. at 9. The Sixth Circuit has held that the objective



                                                  4
Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 5 of 8 PageID #: 143




 component of a conditions-of-confinement claim is proven where the detainee or prisoner is denied

 “the minimal civilized measure of life’s necessities.” Spencer v. Bouchard, 449 F.3d 721, 728

 (6th Cir. 2006) (quoting Farmer, 511 U.S. at 834). This includes deprivations of “adequate food,

 clothing, shelter, [medical care, and safety].” Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563,

 570 (6th Cir. 2013) (alteration in original) (citing Farmer, 511 U.S. at 832).

        However, the Sixth Circuit has held that allegations of “occasional foreign objects in food

 do not state an eighth amendment violation of the right to remain free from cruel and unusual

 punishment.” Cross v. McMackin, 827 F.2d 769, 1987 WL 44544, at *1 (6th Cir. 1987) (citations

 omitted). Instead, to state a constitutional violation for unsanitary food preparation, a prisoner

 must do more than allege a single or isolated incident of contamination. See, e.g., Herbig v.

 Louisville Metro Dep’t of Corr., No. 3:19-CV-P395-RGJ, 2019 WL 4478862, at *2-3 (W.D. Ky.

 Sept. 18, 2019); Crawford v. Bolton, No. 3:17-CV-P535-DJH, 2018 WL 577986, at *2 (W.D. Ky.

 Jan. 26, 2018); Harrell v. Blue, No. 4:09CV-P104-M, 2010 WL 693497, at *3 (W.D. Ky. Feb. 16,

 2010); Crawley v. Daviess Cty. Det. Ctr., No. 4:09CV-P81-M, 2009 WL 3335101, at *3 (W.D.

 Ky. Oct. 15, 2009); Edwards v. Aramark Corr. Servs., No. 3:09CV-P160-S, 2009 WL 1360243,

 at *2 (W.D. Ky. May 13, 2009); Duerson v. Marrow, No. 4:06CV-P0003-M, 2006 WL 1473894,

 at *4 (W.D. Ky. May 23, 2006). In the context of foreign objects in food, the Sixth Circuit has

 required a showing of some sort of regularity, harm, and something that “consistently creates

 conditions that fall below the ‘minimal civilized measure of life’s necessities as measured by

 contemporary standard of decency.’” Balcar v. Smith, No. 17-5159, 2017 WL 3613479, at *2 (6th

 Cir. July 17, 2017) (“The nature of the inconveniences presented in Balcar’s claims regarding

 foreign bodies in his food and the presence of rodents and insects in the kitchen areas, while

 serious” did not arise to a constitutional violation).



                                                    5
Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 6 of 8 PageID #: 144




        Here, Plaintiffs each only allege a single incident. (Compl. ¶¶ 13, 18). McRae claims that

 he received “a laceration to the inside of [his] mouth” in June 2018 and received treatment for

 related headaches two weeks later. (Compl. ¶¶ 13-17). Duncan alleges that he “located a portion

 of his tooth in the [wood]” in September 2018 and was also treated by the medical staff. (Compl.

 ¶ 18). Accepting as true Plaintiffs’ claims that injuries resulted, they still did not allege any facts

 indicating incarceration that “consistently creates conditions that fall below the ‘minimal civilized

 measure of life’s necessities as measured by contemporary standards of decency.’” Balcar v.

 Smith, No. 17-5159, 2017 WL 3613479, at *2 (6th Cir. July 17, 2017). The Supreme Court has

 held there must be a showing that “society considers the risk that the prisoner complains of to be

 so grave that it violates contemporary standards of decency to expose anyone unwillingly to such

 a risk.” Helling v. McKinney, 509 U.S. 25, 36 (1993). For example, in Edwards v. Aramark

 Correctional Services, this Court held that even though an inmate consumed a piece of gravel in

 his meal, “he does not allege . . . that his food regularly or even often contains gravel.” Edwards,

 2009 WL 1360243, at *2. Similarly, in Boone v. Jones, No. 4:18-CV-P156-JHM, 2019 WL

 342161 (W.D. Ky. Jan. 28, 2019), this Court held that an isolated incident of finding glass in food

 was insufficient to state a claim for a constitutional violation. Id. at *2.

        Although Plaintiffs allege a physical injury caused by the foreign object, the analogous

 situation of food poisoning has been deemed insufficient. For example, in Duncan v. Louisville

 Metro Department of Corrections, No. 3:13CV-P718-H, 2013 WL 6577037 (W.D. Ky. Dec. 13,

 2013), this Court granted a motion to dismiss noting that “accepting the allegations as true, the

 complaint alleges a one-time incidence of food poisoning. As such, it is insufficient to state a

 deliberate-indifference claim under the Eighth/Fourteenth Amendment.” Id. at *3. Likewise, in

 Velthuysen v. Aramark Correctional Services, Inc., No. 2:14-CV-192, 2017 WL 236191 (W.D.



                                                    6
Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 7 of 8 PageID #: 145




 Mich., Jan 19, 2017), the plaintiff alleged that he was served moldy food and then became violently

 ill with frequent bowl movements, vomiting, high fever, upset stomach, nausea, and bloody bowel

 movements for 2-3 days. Id. at *1-2. However, the court held that “allegation of apparent food

 poisoning on one occasion, even considered along with his other allegations, still does not allege

 conduct sufficiently serious to establish an Eight Amendment violation.” Id. at *2. More directly

 on point, a sister court has held that when a plaintiff bit into a taco that contained a tooth, which

 injured his own tooth, the allegations were insufficient to prove a deprivation. Murray v. Allen,

 No. 10-1014, 2010 WL 4159261, at *2 (E.D. Pa. Oct. 21, 2010).

        Plaintiffs’ claim obfuscates these requirements by claiming that “the condition of foreign

 objects regularly being found in inmate food trays” was the constitutional violation. (Pls.’ Resp.

 Def.’s Mot. Dismiss 2). Plaintiffs, however, cannot aggregate their claims to assert “general

 conditions of confinement.” In Wilson v. Seiter, 501 U.S. 294 (1991), the Supreme Court held that

 “[n]othing so amorphous as ‘overall conditions’ can rise to the level of cruel and unusual

 punishment when no specific deprivation of a single human need exists.” Id. at 305. In the context

 of foreign objects in food, this Court has held that “[w]hile Plaintiff alleges that there had been

 previous complaints of maggots in food, he alleges only a single incident when his food contained

 maggots.” Crawford v. Bolton, No. 3:17-CV-P535-DJH, 2018 WL 577986, at *2 (W.D. Ky. Jan.

 26, 2018).

        The same is true here. Plaintiffs have not alleged sufficient facts to show a “specific

 deprivation of a single human need exists” and therefore, cannot rely on an allegation of general

 conditions. As such, Plaintiffs have failed to state a Section 1983 claim against Louisville Metro.




                                                  7
Case 3:19-cv-00313-GNS-CHL Document 37 Filed 10/30/20 Page 8 of 8 PageID #: 146




        B.      State Law Claim

        Louisville Metro seeks dismissal of Plaintiffs’ state law claim of negligence based on the

 doctrine of sovereign immunity. (Def.’s Mot. Dismiss 5-6). Plaintiffs did not respond to this issue.

 As this Court has noted:

        Under Kentucky law, it is well established that claims against counties are barred
        by sovereign immunity. Franklin Cty. v. Malone, 957 S.W.2d 195, 203 (1997),
        overruled on other grounds by Yanero v. Davis, 65 S.W.3d 510 (Ky. 2001).
        Louisville Metro, however, is not a county; rather, it is a consolidated local
        government. Under KRS 67C.101(2)(e), the Kentucky General Assembly has
        expressly granted to consolidated local governments “the same sovereign immunity
        granted to counties, their agencies, officers, and employees.” KRS 67C.101(2)(e);
        see also Transit Auth. of River City v. Bibelhauser, 432 S.W.3d 171, 173 (Ky. App.
        2013). Accordingly, all state-law claims asserted against Louisville Metro are
        barred by sovereign immunity. Jewish Hosp. Healthcare Servs., Inc. v.
        Louisville/Jefferson Cty. Metro Gov’t, 270 S.W.3d 905, 906 (Ky. App. 2008)
        (“Metro Government is entitled to sovereign immunity.”).

 Reyes v. Salsman, No. 3:15-CV-00587-GNS-DW, 2016 WL 247582, at *2 (W.D. Ky. Jan. 20,

 2016). Accordingly, Plaintiffs’ claim against Louisville Metro for negligence is dismissed because

 it is barred by sovereign immunity.

                                       IV.    CONCLUSION

        For these reasons, IT IS HEREBY ORDERED that the Defendant’s Motion to Dismiss

 (DN 6) is GRANTED, and Plaintiff’s claims against Defendant Louisville-Jefferson County

 Metro Government are DISMISSED.




                                                                    October 30, 2020



 cc:    counsel of record




                                                  8
